Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (j)(2) Consent of Independent Registered Public Accounting Firm The Board of Trustees of the HSBC Advisor Funds Trust: We consent to the use of our report dated December 22, 2010 for the HSBC Advisor Funds Trust, incorporated by reference herein, and to the references to our firm under the headings "Financial Highlights" in the Prospectus and "Independent Registered Public Accounting Firm" in the Statement of Additional Information. /s/ KPMG LLP Columbus, Ohio February 25, 2011
